Citation Nr: 1338248	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  11-26 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for depression as secondary to service-connected vertigo and hearing loss.

2.  Entitlement to service connection for residuals of traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In September 2012, the Veteran testified at a Board hearing via video conference from the RO before the undersigned.

The issue of service connection for residuals of TBI is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On April 9, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of his appeal as to the issue of service connection for depression as secondary to service-connected vertigo and hearing loss is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran through his representative as to the issue of service connection for depression as secondary to service-connected vertigo and hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal as to the issue of as to the issue of service connection for depression as secondary to service-connected vertigo and hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to that matter and it is dismissed.


ORDER

Entitlement to service connection for depression as secondary to service-connected vertigo and hearing loss is dismissed.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran sustained a head injury during service when the tank he was riding in sustained enemy fire.  He is currently service-connected for shell fragment wounds of the skull.  When examined by VA in February 2009, it was noted that the Veteran did not suffer a brain injury when he was struck with shrapnel in his head (he was not wearing a helmet).  The examiner noted that while the Veteran exhibited cognitive deficits, they were related to his psychiatric disorder.  The examiner was unable to attribute current difficulties cognitively to the blast without resorting to speculation, given that the Veteran's psychiatric disorder had been present since his combat duty (and is service-connected).  

The Veteran testified that he has residual headaches from the inservice blast head injury.  It was indicated that he had not been afforded a magnetic resonance imaging (MRI) and that he should be afforded a new VA examination, particularly given his history.  The Veteran should be scheduled for a new TBI examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006),

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA TBI examination to determine whether the Veteran has residuals of an inservice head injury sustained in combat service. The examination must be performed by an examiner with appropriate expertise, such as a neurologist..  Any indicated tests, including an MRI, if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran has any residuals of a TBI, including, but not limited to, headaches.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.  

3.  The AMC should then readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


